Me. Justice del Toko
delivered the opinion of the court..
This is a prosecution for violation of the so-called Pharmacy Act. Arturo Figuerella was charged with unlawfully owning and conducting under his own name a drug store in Méndez Vigo Street, of the town of Dorado, without the certificate required by law for the practice of the said profession.
There is absolutely no doubt about the truth of the facts charged against the defendant, but he contends that he proved at the trial that he had passed the examination required by law for obtaining a diploma as pharmacist; that he had sent to the Board of Pharmacy the fees required by the said act, and that he was entitled to practice his profession without waiting for the fulfilment of the formality of the delivery of the license and its registration in the office of the General Inspector of Sanitation.
The defendant is mistaken. The law is clear and conclusive. Only after having obtained and registered the license in the office of the General Inspector of Sanitation can he practice the profession of pharmacist in Porto Rico in any of the ways specified by law. See the act providing for the. creation of a Board of Pharmacy, approved in 1906 and amended in 1910, and more particularly sections 10, 14, 18, 20’ and 21 thereof.
Therefore the defendant committed the offense defined and penalized by section 21 of said act and the judgment sentencing him to pay a fine of $50, or to imprisonment in jail one day for each dollar not paid, should be

Affirmed.

*331Cliief Justice Hernández and Justices Wolf, Aldrey and Hutchison concurred.